El Juez PeesiueNte Señor De Jesús
emitió la opinión del tribunal.
Engracia Santos, en su carácter de madre legítima de Eugenio Sánchez Santos, el 24 de noviembre de 1947, soli-citó en la corte inferior la administración judicial de los bienes relictos por su referido hijo. Alegó en su petición que éste había muerto el 9 de agosto de 1947, ab intestato, en estado de soltería, dejando dos hijos naturales que tuvo en Irma Rivera, residente en Eayamón y además otro hijo natural, quien alrededor de aquella fecha había presentado una acción de filiación. Describió los bienes, de considerable valor, y alegó que los mismos se hallaban en peligro de ser dilapidados por haberse incautado de ellos Irma Rivera. Finalmente solicitó que de conformidad con el artículo 563 del Código de Enjuiciamiento Civil se ordenase al márshal que inmediatamente ocupase los bienes y recomendó para administrador judicial interino a Juan Bermúdez Sánchez o a cualquier otra persona de buena reputación.
El 10 de diciembre siguiente la corte inferior dictó una resolución ordenando la citación de los herederos, así como la de todos los acreedores de la herencia para que compare-cieran el 22 de enero de 1948, a las nueve de la mañana, *495para ser oídos en relación con las pretensiones de Engracia Santos. En la misma resolución nombró a Juan Bermudez Sánchez administrador judicial interino mientras se nom-braba uno permanente y le fijó una fianza de $6,000 la que una vez aprobada, lo pondría en aptitud de asumir los debe-res del cargo. Asimismo expresó en su resolución que, te-niendo conocimiento de que existían bienes muebles y semo-vientes, susceptibles de ser sustraídos u ocultados, ordenaba al márshal que procediera a incautarse de ellos, que practi-cara un inventario y los depositase en poder de persona abo-nada que podría ser el administrador judicial interino si para esa fecha hubiese cualificado, todo ello hasta que se hiciese el nombramiento de un administrador judicial permanente, u otra cosa se resolviese por la corte. Dispuso, además, que si se ocupaban dinero o documentos negociables, se deposi-tasen en la secretaría del tribunal hasta nueva orden. En cumplimiento de esa orden el márshal tomó posesión de los bienes y practicó el inventario correspondiente.
El 10 de diciembre de 1947, Irma Rivera en representa-ción de sus! menores hijos, se opuso a la administración judicial y al nombramiento de Juan Bermúdez Sánchez como administrador. Oídas las partes, fué desestimada su oposi-ción y quedó en pie el nombramiento de administrador judicial interino, quien el 12 de diciembre de 1947, prestó la fianza y tomó posesión del cargo. Para revisar dicha reso-lución Irma Rivera presentó en este Tribunal una petición de certiorari.
I
No existiendo testamento en este caso, preliminarmente debemos determinar si un heredero ab intestato o legítimo, en la hipótesis de que Engracia Santos lo fuere, tiene derecho a solicitar la administración judicial. La ley aplicable la encontramos en el artículo 556 del Código de Enjuiciamiento Civil, que en lo pertinente, dice:
*496“El albacea testamentario de la última voluntad de un finado, y en caso de que no lo hubiere nombrado, o no dejare testamento con valides legal el cónyuge de la persona finada, o cualquier heredero forzoso, o persona que se presente como heredero testamentario, o legatario, o cualquier acreedor con título escrito no asegurado que tuviere algún crédito contra la persona finada, podrá mediante una petición debidamente justificada en que se demuestren los hechos necesarios, solicitar la administración judicial de los bienes de dicha persona finada. ...” (Bastardillas nuestras.)
El artículo 556 arriba citado contempla dos casos: (a) que se hubiera otorgado testamento con validez legal; y (6) que no se hubiera otorgado. Entre las personas con derecho a solicitar la administración judicial enumera a los herederos forzosos o persona que se presente como heredero testamen-tario o legatario, pero no menciona a los herederos legítimos para el caso de no existir testamento. Como debemos presu-mir que el legislador no usó inútilmente la frase “o no dejare testamento con validez legal”, a nuestro juicio es claro que al usar la frase “herederos forzosos”, su intención fue referirse a los “herederos legítimos”, concepto más abarcador que el de “herederos forzosos”, pues comprende a todas las perso-nas que la - ley llama a la herencia cuando no existe testa-mento. El heredero forzoso está incluido en la frase que le sigue, o sea, “persona que se presente como heredero testa-mentario” la cual comprende, tanto al heredero forzoso, como al voluntario. De no darse esta interpretación al artículo 556, los herederos legítimos, que de haberse otorgado testa-mento hubieran tenido la condición de forzosos, nunca podrían solicitar la administración judicial por no mencionarlos ex-presamente el artículo 556. Es significativo que la versión inglesa del referido artículo no usa la frase “forced heirs” (herederos forzosos) sino la de “heirs at law” que significa “herederos legítimos”. Véase Bouvier’s Law Dictionary.
 Establecido que un heredero legítimo tiene capacidad legal para solicitar la administración, la cuestión ahora a resolver es si Engracia Santos es una heredera legítima en el presente caso. Ella sostiene que lo es. Su proposición *497está predicada en el artículo 902 del Código Civil, según fué enmendado por la Ley núm. 448 de 14 de mayo de 1947 (pág. 947) el cual, en lo pertinente, prescribe:
“Artículo 902. — A'falta de descendientes y ascendientes legítimos o legitimados, sucederán al difunto en el todo de la herencia, los hijos naturales legalmente reconocidos.
“En caso de quedar ascendientes legítimos, los descendientes natu-rales reconocidos sólo percibirán de la herencia la porción que se le concede en el artículo 768 de este Código.”
El artículo 768, según fué enmendado por la Ley núm. 13 de 1945 (pág. 39),(1) fija la legítima de los hijos natura-les reconocidos en la mitad del haber hereditario, del cual se deducirá el tercio en usufructo que corresponde al cónyuge viudo. Y de acuerdo con el artículo 738(2) la legítima de los padres y ascendientes legítimos consiste de la otra mitad de la herencia. Si como Engracia Santos alega, debe aplicarse el artículo 902 en relación con el 738, correspondería a ella la mitad de la herencia, y siendo ello así, tendría el interés necesario para solicitar la administración judicial.
Por otro lado, la peticionaria en este recurso de certio-rari, madre de los dos hijos naturales reconocidos, sostiene que la abuela paterna no tiene derecho a la herencia por excluirla el artículo 736 del Código Civil, según fué enmen-dado por la Ley núm. 447 aprobada también el 14 de mayo de 1947 (pág. 945) que dice:
*498"Artículo 736. — Son herederos forzosos:
"1. Los hijos y descendientes legítimos respecto de sus padres y ascendientes legítimos, y los hijos naturales legalmente reconocidos respecto de sus padres y ascendientes naturales o legítimos.
“2. A falta de los anteriores, los padres y ascendientes legítimos respecto de sus hijos y descendientes legítimos.
ííg
(Bastardillas nuestras.)
No existe el alegado conflicto entre los artículos 736 y 902 del Código Civil. Cada uno de ellos regula una situa-ción distinta. El primero rige en la herencia testada; el se-gundo en la intestada. Si el causante en el presente caso hubiese otorgado testamento, no hubiera podido privar a sus hijos naturales reconocidos de la mitad de la herencia, que es la legítima que les señala el artículo 768. La mitad res-tante, por ser de libre disposición, hubiera podido el testa-dor dejarla a cualquier otra persona. En ese caso, estando la madre excluida por los hijos naturales de conformidad con el artículo 736, no hubiera podido quejarse si su hijo hubiese dejado la mitad de libre disposición a cualquier otra persona que no fuera ella. Pero no existiendo testamento en el pre-sente caso, interviene la ley y dispone de la herencia en la forma en que presuntivamente lo hubiera hecho el finado si hubiera otorgado testamento. El artículo 902 del Código Civil, que rige en la sucesión intestada, como hemos visto, prescribe que a falta de descendientes y ascendientes legíti-mos y legitimados, sucederán al difunto en la totalidad de la herencia los hijos naturales reconocidos. Pero concurriendo ascendientes legítimos con el hijo natural reconocido, y no existiendo descendientes legítimos o legitimados, entonces los hijos naturales reconocidos sólo percibirán, de acuerdo con el mismo artículo, en relación con el 768, la mitad del haber hereditario, del cual se sacará el tercio en usufructo que corresponde al cónyuge viudo. En este caso no hay cónyuge supérstite. Por consiguiente, corresponde el dominio pleno de la mitad de la herencia a los hijos naturales reconocidos y *499la otra mitad pertenece a la ascendiente legítima Engracia Santos. Teniendo ésta la capacidad legal necesaria para solicitar la administración judicial, procederemos a discutir las otras cuestiones levantadas por Irma Rivera en oposición a la solicitud de administración judicial.
v — *
La petición de administración judicial expone que Eugenio Sánchez Santos falleció sin otorgar testamento y que se hicieron pesquisas para determinarlo. No expresa, sin embargo, en qué consistieron estas pesquisas ni los hechos en que basa su conclusión de que falleció ab intestato. Fácil hubiera sido a la peticionaria, al exponer los hechos en que basa sus conclusiones, acompañar su petición de una certificación del Iiegistro de Testamentos acreditativa de no existir constancia alguna de haberse otorgado disposición testamentaria. Pudiera ser que el finado la hubiera otorgado sin dejar legado alguno a la peticionaria y en ese caso no tendría ella capacidad legal para solicitar la administración por incumbir entonces ese derecho al albacea, si hubiere sido nombrado, o a cualquier heredero testamentario o legatario. Consecuentemente, si se hubiese otorgado testamento en las condiciones expresadas, la petición no aduciría hechos.
La peticionaria en este recurso también se queja de que el artículo 556 del Código de Enjuiciamiento Civil exige que la solicitud de administración judicial debe formularse bajo juramento, y que el prestado en dicha petición es nulo por'no cumplir con los requisitos del artículo 118 del citado cuerpo legal. Este artículo, en lo pertinente, prescribe que en todos los casos de alegaciones juradas, la declaración suscrita y jurada de la parte debe afirmar qué hechos le cons-tan de propio conocimiento y cuáles por información y creencia. Es en la declaración donde debe aparecer esa especificación. En la solicitud de administración judicial no se hizo. Por el contrario, es solamente en el juramento al calce de *500la petición donde se dice: “. . . que soy la peticionaria en este caso y que todo cnanto he dejado expuesto y dicho en esta petición me consta de personal conocimiento, con excep-ción de lo que dejo expuesto y alegado por información y creencia, cuya información he creído cierta, y así lo juro para todos los efectos legales. ” (Bastardillas nuestras.) De estas manifestaciones se infiere que hay ciertos hechos alegados en la petición de administración judicial que no constan a la declarante de propio conocimiento. Sin embargo, no se espe-cifica cuáles son esos hechos. Parece conveniente agregar que oportunamente la aquí peticionaria llamó la atención a la corte inferior de este defecto en el juramento de la solicitud de administración judicial, pues el 10 de diciembre de 1947 lo alegó como uno de sus motivos de oposición a la misma. Ello no obstante, dicha corte, por resolución de 13 de enero de 1948, expresamente declaró que el juramento era válido.
En tales circunstancias, es para nosotros claro que el juramento que sirvió de fundamento a dicha petición es nulo, ya que no se expresó en la petición qué hechos constaban a la peticionaria de propio conocimiento y cuáles por informa-ción y creencia. Nazario v. Atlas Assurance Co., 24 D.P.R. 358; Vendrell v. Pellot, 21 D.P.R. 149; Vázquez-Prada v. Rossy, 20 D.P.R. 194; Rivera v. Cámara, 17 D.P.R. 528 y Pérez v. El Consejo Ejecutivo de Puerto Rico, 16 D.P.R. 712.
Somos refractarios a anular decisiones por motivos de procedimiento. Pero en este caso, aparte de que los dere-chos sustanciales de Engracia Santos no quedarán perjudi-cados por la anulación de la decisión recurrida, pues se le dará una oportunidad de enmendar su solicitud de adminis-tración judicial, los defectos de procedimiento, tanto en lo que respecta a las alegaciones sustanciales como al juramento, exigen la anulación.
Procede, en consecuencia, anular la resolución recurrida y devolver el caso a la corte inferior con instrucciones de *501que conceda um, término razonable a Engracia Santos para que enmiende su petición de administración judicial, de con-formidad con los principios expuestos en esta opinión, .Mien-tras tanto, deberá tomar las medidas pertinentes para ase-gurar los bienes.
El Juez Asociado Sr. Negrón Fernández no intervino.

(1) artículo 76S, según fué enmendado en 1945, prescribe:
“Cuando el testador no dejare Mjos o descendientes, pero sí ascendientes legítimos, los liijos naturales reconocidos tendrán- derecho a la mitad del haber hereditario.
“Esto se entiende sin perjuicio do la legítima del viudo, conforme al ar-tículo 763 de este Código, de modo que, concurriendo el viudo con hijos’ natu-rales reconocidos, se adjudicará a éstos sólo en nuda propiedad, mientras viviere el viudo, el tercio que a ésto corresponde en usufructo.”


(2) El artículo 738 del Código Civil prescribe: .
“Constituye la legítima de los padres o ascendientes la mitad del haber hereditario de los hijos y descendientes. De la otra mitad podrán éstos dis-poner libremente, salvo lo que se establece en el artículo 763 de este código.”